 
 
II 
110th CONGRESS 2d Session 
S. 3048 
IN THE SENATE OF THE UNITED STATES 
 
May 22, 2008 
Mr. Alexander introduced the following bill; which was read twice and referred to the Committee on Finance 
 
A BILL 
To amend the Internal Revenue Code of 1986 to make the allowance of bonus depreciation and the increased expensing limitations permanent. 
 
 
1.Bonus depreciation made permanent 
(a)In generalParagraph (2) of section 168(k) of the Internal Revenue Code of 1986 (relating to special allowance for certain property acquired after December 31, 2007, and before January 1, 2009) is amended— 
(1)in subparagraph (A)— 
(A)by adding and at the end of clause (ii), 
(B)by striking , and before January 1, 2009 in clause (iii)(I), 
(C)by striking , and before January 1, 2009, and in clause (iii)(II) and inserting a period, and 
(D)by striking clause (iv), 
(2)in subparagraph (B), by striking clause (ii) and by redesignating clauses (iii) and (iv) as clauses (ii) and (iii), respectively, and 
(3)in subparagraph (E)(i), by striking , and before January 1, 2009. 
(b)Conforming amendments 
(1)Subclause (I) of section 168(k)(2)(B)(i) of such Code is amended by striking (iii), and (iv) and inserting and (iii). 
(2)Clause (i) of section 168(k)(2)(C) of such Code is amended by striking , (iii) and (iv) and inserting and (iii). 
(3)Subparagraph (B) of section 168(l)(5) of such Code is amended to read as follows: 
 
(B)by substituting January 1, 2013. for the period at the end of clause (i) thereof, and . 
(4)Subparagraph (D) of section 1400L(b)(2) of such Code is amended by striking clause (i) thereof shall be applied without regard to and before January 1, 2010, and. 
(5)Subparagraph (B) of section 1400N(d)(3) of such Code is amended to read as follows: 
 
(B)by substituting January 1, 2008. for the period at the end of clause (i) thereof, and . 
(6)The heading for subsection (k) of section 168 of such Code is amended by striking and before January 1, 2009. 
(c)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act, in taxable years ending after such date. 
2.Permanent increase in limitations on expensing of certain depreciable business assets 
(a)In generalSubsection (b) of section 179 of the Internal Revenue Code of 1986 (relating to limitations) is amended— 
(1)by striking $25,000 and all that follows in paragraph (1) and inserting $250,000., 
(2)by striking$200,000 and all that follows in paragraph (2) and inserting $800,000, 
(3)by striking after 2003 and before 2010, the $100,000 and $400,000 in paragraph (5)(A) and inserting after 2008, the $250,000 and the $800,000, 
(4)by striking 2002 in paragraph (5)(A)(ii) and inserting 2007, and 
(5)by striking paragraph (7). 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2008. 
 
